DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2021, 01/13/2022, 08/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities: 
	In Claim 10, Line 1, “method of controlling at least one at least one energy storage system” should read “method of controlling at least one energy storage system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "ECS server" in Line 8. There is insufficient antecedent basis for this limitation in the claim because it is not clear to the examiner if “ECS server” is the same as “an ECS server” introduced in Line 6.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation “the plurality of ESS” in Line 1. There is insufficient antecedent basis for this limitation in the claim.

Claims 10-11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the ECS" in Line 5. There is insufficient antecedent basis for this limitation in the claim. Moreover, claim 10 recites the limitation “ECS server” in Line 7. There is insufficient antecedent basis for this limitation in the claim because it is not clear to the examiner if “ECS server” is the same as “an ECS server” introduced in Line 5. Furthermore, Claims 11, and 14-15 recites the limitation “the ECS”. There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites the limitation “the plurality of ESS” in Line 3-4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8, 10-11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  KR 20190112441A (hereinafter "Park"), in view of SATO et al. USPGPUB 2017/0324246 (hereinafter “SATO”).
Regarding claim 1, Park teaches an energy control system (ECS) for controlling at least one energy storage system (ESS) (Paragraph [0007] “energy management system and an energy management method and energy management system for stable charging and discharging operation of an energy storage device”, wherein examiner interpreted energy management system as ECS, and charging and discharging operation of energy storage device as controlling ESS) that includes at least one energy storage device (Paragraph [0007] “energy storage device”) or an energy storage combination (ESDC) (Paragraph [0024] “The energy storage device may include at least two types of batteries or at least two rows of parallel structure batteries”, wherein examiner interpreted batteries as ESDC), wherein there is at least one of a plurality of the energy storage devices and a plurality of the energy storage combinations (Paragraph [0057] “the two types of batteries may include a long cycle type battery 220 having a longer discharge cycle than the short cycle type battery 230 and a short cycle type battery 230 having a shorter discharge cycle than the long cycle type battery 220”, wherein examiner interpreted battery 220 and 230 as plurality of energy storage combinations), a power conversion system coupled to an output of the ESDC (Paragraph [0110] “The power conversion system 410 (PCS (Power Conversion System)) converts AC or DC power output from the renewable energy facility 401 to be easily supplied to the energy storage device 420, and the energy storage device 420 ), The DC power discharged from AC may be converted into AC power and supplied to the power system 420”, and Paragraph [0112] “the battery 421 may be at least two types of batteries 421A or at least two rows of parallel structure batteries 421B”, which is part of energy storage device 420), and 
the ECS comprising: an ECS server (Paragraph [0052] “operation schedule update unit 140”, examiner interpreted operation schedule update unit as ECS server), and
an ESS adapter coupled between the ECS server and the ESS, wherein the ESS adapter is configured for providing an interface between ECS server and the ESS including for forwarding communications between the ECS server and the ESS (Paragraph [0041] “ the connection between the energy management system 100 and the power system 200 or the connection between the energy management system 100 and the energy storage device 210 may be interconnected through a wired cable or may be connected through communication. The communication mentioned can be wired communication or wireless communication”, wherein examiner interpreted wired cable, wired communication, or wireless communication is interpreted as ESS adapter, and wherein energy management includes operation schedule update unit (see Paragraph [0042]);
wherein the ECS server (Paragraph [0052] “operation schedule update unit 140”, examiner interpreted operation schedule update unit as ECS server) is configured for:
reading status data from the ESS (Paragraph [0052] “The operation schedule update unit 140 extracts power demand correction data (corrected power demand) stored in the storage unit 110 and stores a battery SoC (charge / discharge state) corresponding to the same time zone of the power demand correction data as an energy storage device. It can be collected from 210, and considering the extracted power demand correction data and the collected charge / discharge state data, it is possible to update the charge / discharge operation schedule already stored in the storage unit 110”, wherein 210 is energy storage device, and wherein examiner interpreted ECS server as operation schedule update unit 140, and examiner interpreted extracting collected charge/discharge state data as reading status data, and it is collected from energy storage device 210) and 
submitting schedules (Paragraph [0053] “the operation schedule update unit 140 may update the charge / discharge operation schedule of the charge / discharge operation schedule based on the power demand correction data according to the charge-required state”, wherein examiner interpreted updating schedule as submitting schedule) including selected charging and discharging times to the ESS (Paragraph [0046] “The energy storage device 210 may be managed by performing the charge / discharge operation of the energy storage device 210 for a day (same day) according to the established charge / discharge operation schedule”, wherein examiner interpreted established charge/discharge operation schedule as selected charging and discharging times, which is submitted to the energy storage device 210);
monitoring or displaying a variance between an expected performance of the ESS based on the schedules and an actual performance of the ESS (Paragraph [0048] “the power demand correcting unit 130 corrects the extracted power demand data by determining whether the difference between the extracted power demand data (predicted power demand) and the actual load of the collected consumers exceeds a predetermined reference value”, wherein examiner interpreted determining difference between power demand data, and actual load of the collected consumers as monitoring variance between expected performance of ESS, and actual performance of the ESS, and Paragraph [0049-0050], and Paragraph [0074], and wherein operation schedule update unit 140 uses the demand correction data to update schedules (see Paragraph [0052])), and
responsive to the variance being determined to be above a predetermined threshold (Paragraph [0048], and Paragraph [0049] “when the difference between the power demand data and the actual load exceeds the reference value, the power demand correction unit 130 may perform correction in a manner of increasing or decreasing the power demand data by a predetermined value”, wherein reference value is a predetermined threshold, and in response the correction unit 130 performs a correction), sending an update of the schedules to the ESS (Paragraph [0052] “The operation schedule update unit 140 extracts power demand correction data (corrected power demand) stored in the storage unit 110 and stores a battery SoC (charge / discharge state) corresponding to the same time zone of the power demand correction data as an energy storage device. It can be collected from 210, and considering the extracted power demand correction data and the collected charge / discharge state data, it is possible to update the charge / discharge operation schedule already stored in the storage unit 110”, and Paragraph [0053], which further describes updating schedules, and Paragraph [0054] “the above-mentioned charging / discharging state data may refer to data monitoring the past or present charging / discharging state of how much power is being charged to the energy storage device 210 and discharged and supplied to the power system”, which shows charging/discharging of energy storage device 210, and Paragraph [0055]).
Park does not explicitly teach a transformer coupled to an output of the power conversion system.
However, SATO teaches a transformer coupled to an output of the power conversion system (Paragraph [0050] in reference to Fig. 1, “The voltage transformer 121 converts the voltage of DC power supplied from the power converter 122 via a power line D10 to a voltage suitable for the storage battery 11”, wherein as seen in Fig. 1, transformer is coupled to an output of the power conversion system, wherein power converter is power conversion system).
Park, and SATO are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy management system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy control system for controlling energy storage system, as taught by Park, and incorporating the transformer coupled to power conversion system, as taught by SATO.
One of ordinary skill in the art would have been motivated to improve Paragraph [0008] “the efficiency in operating electricity storage apparatuses”, as suggested by SATO.

Regarding claim 2, Park, and SATO teaches all of the features with respect to claim 1 as outlined above.
SATO further teaches wherein the ECS (Paragraph [0060] “The control apparatus 50 is a home energy management system (HEMS) controller capable of collectively controlling the devices in the home H1”, Paragraph [0060] “a power monitor 52 that acquires measurement results from the power monitor 124 of the electricity storage apparatus 10”, and Paragraph [0055] “The charge/discharge controller 123 acquires an order from the control apparatus 50 via the power monitor 124 and determines, based on the acquired order, whether to perform the voltage transformation by the voltage transformer 121 and the power conversion by the power converter 122. When the voltage transformation by the voltage transformer 121 and the power conversion by the power converter 122 are performed, the storage battery 11 is charged/discharged”, wherein examiner interpreted control apparatus 50 as ECS) further comprises at least one operator station (Paragraph [0061] “As illustrated in FIG. 3, the control apparatus 50 is configured as a computer”, wherein examiner interpreted computer as an operator station), and wherein the ECS is configured to enable a user at the operator station (Paragraph [0070] “The input device 504 includes, for example, input keys, a capacitance type pointing device, and the like. The input device 504 acquires information entered by the user of the control apparatus 50”) having a graphical user interface (UI) (Paragraph [0071] “The output device 505 includes, for example, a display device such as a liquid crystal display (LCD)”) for the monitoring (Paragraph [0085] “if the processor 501 determines that the discharge condition is satisfied by controlling the operation state of the device (Step S206; Yes), the processor 501 notifies the user that the operation state of the device is to be controlled (Step S207). Specifically, the processor 501 displays on the output device 505 that the device will start operating so as to satisfy the discharge condition. Moreover, the processor 501 asks the user for permission to control the operation state of the device for satisfying the discharge condition” and Paragraph [0086] “Then, the processor 501 determines whether the control of the operation state of the device is permitted by the user (Step S208)”, wherein examiner interpreted notifications, and asking for permission from a user as monitoring) and for generating the update of the schedules (Paragraph [0088] “Then, the processor 501 changes the operation schedule D4 (Step S210). For example, the processor 501 changes the contents of the operation schedule D4 so that the water boiling operation of the load device 61 starts at the current time, not at the initially scheduled time (see FIG. 8)”, wherein examiner interpreted changing operation schedule as generating the update schedules. Similar steps are taken in the case of charge procedure as shown in Fig. 10, and described in Paragraphs [0090-0107]).

Regarding claim 5, Park, and SATO teaches all of the features with respect to claim 1 as outlined above.
SATO further teaches wherein the ECS is configured to provide supporting functions including at least one of schedule locking, and override of schedules by administrators (Paragraph [0120] “the processor 501 notifies the user that the operation schedule D4 is to be changed (Step S706). Specifically, the processor 501 displays on the output device 505 that the operation schedule D4 of a device is changed for satisfying a condition or reducing the surplus power. Moreover, the processor 501 asks the user for permission to change the operation schedule D4”, wherein Paragraph [0122] “if the processor 501 determined that the change of the operation schedule D4 is permitted (Step S707; Yes), the processor 501 changes the operation schedule D4 to satisfy a condition or reduce the surplus power (Step S708)”, wherein changing schedule is done through the permission of a user, which is interpreted as overriding schedules by administrators).

Regarding claim 6, Park, and SATO teaches all of the features with respect to claim 2 as outlined above.
Park further teaches wherein the ECS is further configured for the plurality of ESS to create, edit, or remove the schedules for each of the plurality of ESS (Paragraph [0069] “The operation scheduling unit 122 may create (create) a charge / discharge operation schedule of the daily energy storage device ESS based on the predicted power demand data”, and Paragraph [0070], and ESS includes batteries).

Regarding claim 8, Park, and SATO teaches all of the features with respect to claim 1 as outlined above.
Park further teaches wherein the ECS server is configured with algorithms for automatically generating the schedules (Paragraph [0069] “The operation scheduling unit 122 may create (create) a charge / discharge operation schedule of the daily energy storage device ESS based on the predicted power demand data”, wherein Paragraph [0066] describes prediction algorithms of the artificial intelligence engine 124 to predict the power demand data, and Paragraph [0073-0076] describes the process of updating schedules which utilizes predicted power demand generated by algorithms, and correction unit, therefore examiner interpreted operation scheduling unit is configured with algorithms for automatically generating schedules). 

Regarding claim 10, Park teaches a method of controlling at least one at least one energy storage system (ESS) (Paragraph [0007] “energy management system and an energy management method and energy management system for stable charging and discharging operation of an energy storage device”, wherein examiner interpreted energy management system as ECS, and charging and discharging operation of energy storage device as controlling ESS) comprising at least one energy storage device (Paragraph [0007] “energy storage device”) or energy storage combination (ESDC) (Paragraph [0024] “The energy storage device may include at least two types of batteries or at least two rows of parallel structure batteries”, wherein examiner interpreted batteries as ESDC), wherein there is at least one of a plurality of the energy storage devices and a plurality of the energy storage combinations (Paragraph [0057] “the two types of batteries may include a long cycle type battery 220 having a longer discharge cycle than the short cycle type battery 230 and a short cycle type battery 230 having a shorter discharge cycle than the long cycle type battery 220”, wherein examiner interpreted battery 220 and 230 as plurality of energy storage combinations), a power conversion system coupled to an output of the ESDC (Paragraph [0110] “The power conversion system 410 (PCS (Power Conversion System)) converts AC or DC power output from the renewable energy facility 401 to be easily supplied to the energy storage device 420, and the energy storage device 420 ), The DC power discharged from AC may be converted into AC power and supplied to the power system 420”, and Paragraph [0112] “the battery 421 may be at least two types of batteries 421A or at least two rows of parallel structure batteries 421B”, which is part of energy storage device 420), and
the ECS comprising an ECS server(Paragraph [0052] “operation schedule update unit 140”, examiner interpreted operation schedule update unit as ECS server), and
an ESS adapter coupled between the ECS server and the ESS, wherein the ESS adapter is configured to provide an interface between ECS server and the ESS, and to communicate with the ESS (Paragraph [0041] “ the connection between the energy management system 100 and the power system 200 or the connection between the energy management system 100 and the energy storage device 210 may be interconnected through a wired cable or may be connected through communication. The communication mentioned can be wired communication or wireless communication”, wherein examiner interpreted wired cable, wired communication, or wireless communication is interpreted as ESS adapter, and wherein energy management includes operation schedule update unit (see Paragraph [0042]);
the method comprising the ECS server (Paragraph [0052] “operation schedule update unit 140”, examiner interpreted operation schedule update unit as ECS server):
reading status data from the ESS (Paragraph [0052] “The operation schedule update unit 140 extracts power demand correction data (corrected power demand) stored in the storage unit 110 and stores a battery SoC (charge / discharge state) corresponding to the same time zone of the power demand correction data as an energy storage device. It can be collected from 210, and considering the extracted power demand correction data and the collected charge / discharge state data, it is possible to update the charge / discharge operation schedule already stored in the storage unit 110”, wherein 210 is energy storage device, and wherein examiner interpreted ECS server as operation schedule update unit 140, and examiner interpreted extracting collected charge/discharge state data as reading status data, and it is collected from energy storage device 210);
submitting schedules (Paragraph [0053] “the operation schedule update unit 140 may update the charge / discharge operation schedule of the charge / discharge operation schedule based on the power demand correction data according to the charge-required state”, wherein examiner interpreted updating schedule as submitting schedule) including charging and discharging times to the ESS (Paragraph [0046] “The energy storage device 210 may be managed by performing the charge / discharge operation of the energy storage device 210 for a day (same day) according to the established charge / discharge operation schedule”, wherein examiner interpreted established charge/discharge operation schedule as selected charging and discharging times, which is submitted to the energy storage device 210), and
monitoring or displaying a variance between an expected performance of the ESS based on the schedules and an actual performance of the ESS (Paragraph [0048] “the power demand correcting unit 130 corrects the extracted power demand data by determining whether the difference between the extracted power demand data (predicted power demand) and the actual load of the collected consumers exceeds a predetermined reference value”, wherein examiner interpreted determining difference between power demand data, and actual load of the collected consumers as monitoring variance between expected performance of ESS, and actual performance of the ESS, and Paragraph [0049-0050], and Paragraph [0074], and wherein operation schedule update unit 140 uses the demand correction data to update schedules (see Paragraph [0052])),
wherein when the variance is determined to be above a predetermined threshold (Paragraph [0048], and Paragraph [0049] “when the difference between the power demand data and the actual load exceeds the reference value, the power demand correction unit 130 may perform correction in a manner of increasing or decreasing the power demand data by a predetermined value”, wherein reference value is a predetermined threshold, and in response the correction unit 130 performs a correction), the ECS server sending an update of the schedules to the ESS (Paragraph [0052] “The operation schedule update unit 140 extracts power demand correction data (corrected power demand) stored in the storage unit 110 and stores a battery SoC (charge / discharge state) corresponding to the same time zone of the power demand correction data as an energy storage device. It can be collected from 210, and considering the extracted power demand correction data and the collected charge / discharge state data, it is possible to update the charge / discharge operation schedule already stored in the storage unit 110”, and Paragraph [0053], which further describes updating schedules, and Paragraph [0054] “the above-mentioned charging / discharging state data may refer to data monitoring the past or present charging / discharging state of how much power is being charged to the energy storage device 210 and discharged and supplied to the power system”, which shows charging/discharging of energy storage device 210, and Paragraph [0055]).
Park does not explicitly teach a transformer coupled to an output of the power conversion system,
However, SATO teaches a transformer coupled to an output of the power conversion system (Paragraph [0050] in reference to Fig. 1, “The voltage transformer 121 converts the voltage of DC power supplied from the power converter 122 via a power line D10 to a voltage suitable for the storage battery 11”, wherein as seen in Fig. 1, transformer is coupled to an output of the power conversion system, wherein power converter is power conversion system).
Park, and SATO are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy management system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy control system for controlling energy storage system, as taught by Park, and incorporating the transformer coupled to power conversion system, as taught by SATO.
One of ordinary skill in the art would have been motivated to improve Paragraph [0008] “the efficiency in operating electricity storage apparatuses”, as suggested by SATO.

Regarding claim 11, Park, and SATO teaches all of the features with respect to claim 10 as outlined above.
SATO further teaches wherein the ECS (Paragraph [0060] “The control apparatus 50 is a home energy management system (HEMS) controller capable of collectively controlling the devices in the home H1”, Paragraph [0060] “a power monitor 52 that acquires measurement results from the power monitor 124 of the electricity storage apparatus 10”, and Paragraph [0055] “The charge/discharge controller 123 acquires an order from the control apparatus 50 via the power monitor 124 and determines, based on the acquired order, whether to perform the voltage transformation by the voltage transformer 121 and the power conversion by the power converter 122. When the voltage transformation by the voltage transformer 121 and the power conversion by the power converter 122 are performed, the storage battery 11 is charged/discharged”, wherein examiner interpreted control apparatus 50 as ECS) further comprises at least one operator station (Paragraph [0061] “As illustrated in FIG. 3, the control apparatus 50 is configured as a computer”, wherein examiner interpreted computer as an operator station), and wherein the ECS is configured to enable a user at the operator station (Paragraph [0070] “The input device 504 includes, for example, input keys, a capacitance type pointing device, and the like. The input device 504 acquires information entered by the user of the control apparatus 50”) having a graphical user interface (UI) (Paragraph [0071] “The output device 505 includes, for example, a display device such as a liquid crystal display (LCD)”) for the monitoring (Paragraph [0085] “if the processor 501 determines that the discharge condition is satisfied by controlling the operation state of the device (Step S206; Yes), the processor 501 notifies the user that the operation state of the device is to be controlled (Step S207). Specifically, the processor 501 displays on the output device 505 that the device will start operating so as to satisfy the discharge condition. Moreover, the processor 501 asks the user for permission to control the operation state of the device for satisfying the discharge condition” and Paragraph [0086] “Then, the processor 501 determines whether the control of the operation state of the device is permitted by the user (Step S208)”, wherein examiner interpreted notifications, and asking for permission from a user as monitoring) and for generating the update of the schedules (Paragraph [0088] “Then, the processor 501 changes the operation schedule D4 (Step S210). For example, the processor 501 changes the contents of the operation schedule D4 so that the water boiling operation of the load device 61 starts at the current time, not at the initially scheduled time (see FIG. 8)”, wherein examiner interpreted changing operation schedule as generating the update schedules. Similar steps are taken in the case of charge procedure as shown in Fig. 10, and described in Paragraphs [0090-0107]).

Regarding claim 14, Park, and SATO teaches all of the features with respect to claim 10 as outlined above.
SATO further teaches wherein the ECS is configured to provide supporting functions including at least one of schedule locking, and override of schedules by administrators (Paragraph [0120] “the processor 501 notifies the user that the operation schedule D4 is to be changed (Step S706). Specifically, the processor 501 displays on the output device 505 that the operation schedule D4 of a device is changed for satisfying a condition or reducing the surplus power. Moreover, the processor 501 asks the user for permission to change the operation schedule D4”, wherein Paragraph [0122] “if the processor 501 determined that the change of the operation schedule D4 is permitted (Step S707; Yes), the processor 501 changes the operation schedule D4 to satisfy a condition or reduce the surplus power (Step S708)”, wherein changing schedule is done through the permission of a user, which is interpreted as overriding schedules by administrators).

Regarding claim 15, Park, and SATO teaches all of the features with respect to claim 1 as outlined above.
SATO further teaches wherein the ECS (Paragraph [0060] “The control apparatus 50 is a home energy management system (HEMS) controller capable of collectively controlling the devices in the home H1”, Paragraph [0060] “a power monitor 52 that acquires measurement results from the power monitor 124 of the electricity storage apparatus 10”, and Paragraph [0055] “The charge/discharge controller 123 acquires an order from the control apparatus 50 via the power monitor 124 and determines, based on the acquired order, whether to perform the voltage transformation by the voltage transformer 121 and the power conversion by the power converter 122. When the voltage transformation by the voltage transformer 121 and the power conversion by the power converter 122 are performed, the storage battery 11 is charged/discharged”, wherein examiner interpreted control apparatus 50 as ECS) further comprises at least one operator station (Paragraph [0061] “As illustrated in FIG. 3, the control apparatus 50 is configured as a computer”, wherein examiner interpreted computer as an operator station), and wherein the ECS is configured to allow a user (Paragraph [0070] “The input device 504 includes, for example, input keys, a capacitance type pointing device, and the like. The input device 504 acquires information entered by the user of the control apparatus 50”) at the operator station having a graphical user interface (UI) (Paragraph [0071] “The output device 505 includes, for example, a display device such as a liquid crystal display (LCD)”) for the monitoring (Paragraph [0085] “if the processor 501 determines that the discharge condition is satisfied by controlling the operation state of the device (Step S206; Yes), the processor 501 notifies the user that the operation state of the device is to be controlled (Step S207). Specifically, the processor 501 displays on the output device 505 that the device will start operating so as to satisfy the discharge condition. Moreover, the processor 501 asks the user for permission to control the operation state of the device for satisfying the discharge condition” and Paragraph [0086] “Then, the processor 501 determines whether the control of the operation state of the device is permitted by the user (Step S208)”, wherein examiner interpreted notifications, and asking for permission from a user as monitoring) and for generating the update of the schedules for the plurality of ESS (Paragraph [0088] “Then, the processor 501 changes the operation schedule D4 (Step S210). For example, the processor 501 changes the contents of the operation schedule D4 so that the water boiling operation of the load device 61 starts at the current time, not at the initially scheduled time (see FIG. 8)”, wherein examiner interpreted changing operation schedule as generating the update schedules. Similar steps are taken in the case of charge procedure as shown in Fig. 10, and described in Paragraphs [0090-0107])
including to create, edit, or remove the schedules for the plurality of ESS (Paragraph [0088] “the processor 501 changes the operation schedule D4 (Step S210). For example, the processor 501 changes the contents of the operation schedule D4 so that the water boiling operation of the load device 61 starts at the current time, not at the initially scheduled time (see FIG. 8)”, wherein examiner interpreted changing operation schedule as editing schedules, and wherein user input is required as described above and Paragraph [0085-0086]).

Regarding claim 17, Park, and SATO teaches all of the features with respect to claim 10 as outlined above.
Park further teaches wherein the ECS server is configured with algorithms for automatically generating the schedules (Paragraph [0069] “The operation scheduling unit 122 may create (create) a charge / discharge operation schedule of the daily energy storage device ESS based on the predicted power demand data”, wherein Paragraph [0066] describes prediction algorithms of the artificial intelligence engine 124 to predict the power demand data, and Paragraph [0073-0076] describes the process of updating schedules which utilizes predicted power demand generated by algorithms, and correction unit, therefore examiner interpreted operation scheduling unit is configured with algorithms for automatically generating schedules).

Claims 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  KR 20190112441A (hereinafter "Park"), in view of SATO et al. USPGPUB 2017/0324246 (hereinafter “SATO”) as applied to claims 1-2, 5-6, 8, 10-11, 14-15, and 17, further in view of Trifonov et al. USPGPUB 2019/0341782 (hereinafter “Trifonov”).
Regarding claim 3, Park, and SATO teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach wherein the at least one ESS comprises a plurality of the ESS located at a plurality of ESS sites, and wherein the ESDC in the plurality of ESS collectively include at least one different energy storage feature or at least one different operating feature.
However, Trifonov teaches wherein the at least one ESS comprises a plurality of the ESS located at a plurality of ESS sites (Paragraph [0022] “Smart power and storage transfer architecture 100 may comprise a plurality of sites 102 (comprising site 1 102A, site 2 102B, site 3 102C, and site N 102D), a plurality of power generation sources 104 comprising power generation source 1 104A, power generation source 2 104B, power generation source 3 104C, and power generation source N 104D) distributed among the sites 102, a plurality of power control modules (comprising power control module 1 106A, power control module 2 106B, power control module 3 106C, and power control module N 106D) distributed among the sites 102, a plurality of energy storages 108 (comprising storage 1 108A, storage 2 108B, storage 3 108C, and storage N 108D) distributed among the sites 102”, wherein there are plurality of energy storages at plurality of sites, wherein examiner interpreted sites having energy storage as ESS sites), and 
wherein the ESDC in the plurality of ESS collectively include at least one different energy storage feature or at least one different operating feature (Paragraph [0034] “energy storages 108 may comprise a plurality of power storage types such as batteries, flywheels, capacitors, deep-cycle batteries, or any combination thereof—to name a few. Each of the power storage types may have different power requirements to allow the power storage types to store energy”, wherein examiner interpreted different types of power storages as having at least one different energy storage feature or operating feature).
Park, SATO, and Trifonov are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy management system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy control system for controlling energy storage system, as taught by Park, and SATO, and incorporating ESS located at ESS sites, and different feature of ESS, as taught by Trifonov.
One of ordinary skill in the art would have been motivated to improve storing of power in power storages so that even with different requirements energy is being stored, as suggested by Trifonov (Paragraph [0034] “Each of the power storage types may have different power requirements to allow the power storage types to store energy. Such power requirements may comprise desired frequencies, voltages, currents, amplitudes, or any combination thereof”).

Regarding claim 4, Park, SATO, and Trifonov teaches all of the features with respect to claim 3 as outlined above.
Park further teaches wherein the plurality of ESS comprises a plurality of battery-based ESS (BESS) each including a plurality of battery packs (Paragraph [0024] “The energy storage device may include at least two types of batteries or at least two rows of parallel structure batteries”), wherein the plurality of BESS has at least one of different capacities, different chemistries, different charge rates, different manufacturers, different number of cycles, different safe operating conditions, and different physical locations (Paragraph [0025], and Paragraph [0057] “the two types of batteries may include a long cycle type battery 220 having a longer discharge cycle than the short cycle type battery 230 and a short cycle type battery 230 having a shorter discharge cycle than the long cycle type battery 220”, wherein the two types of batteries include one with longer discharge cycle, and one with shorter discharge cycle, which the examiner interpreted as having at least different charge rates).

Regarding claim 12, Park, and SATO teaches all of the features with respect to claim 10 as outlined above.
The combination does not explicitly teach wherein the at least one ESS comprises a plurality of the ESS, and wherein the ESDC in the plurality of ESS collectively include at least one different energy storage feature or at least one different operating feature.
However, Trifonov teaches wherein the at least one ESS comprises a plurality of the ESS (Paragraph [0022] “Smart power and storage transfer architecture 100 may comprise a plurality of sites 102 (comprising site 1 102A, site 2 102B, site 3 102C, and site N 102D), a plurality of power generation sources 104 comprising power generation source 1 104A, power generation source 2 104B, power generation source 3 104C, and power generation source N 104D) distributed among the sites 102, a plurality of power control modules (comprising power control module 1 106A, power control module 2 106B, power control module 3 106C, and power control module N 106D) distributed among the sites 102, a plurality of energy storages 108 (comprising storage 1 108A, storage 2 108B, storage 3 108C, and storage N 108D) distributed among the sites 102”, wherein there are plurality of energy storages at plurality of sites, and
wherein the ESDC in the plurality of ESS collectively include at least one different energy storage feature or at least one different operating feature (Paragraph [0034] “energy storages 108 may comprise a plurality of power storage types such as batteries, flywheels, capacitors, deep-cycle batteries, or any combination thereof—to name a few. Each of the power storage types may have different power requirements to allow the power storage types to store energy”, wherein examiner interpreted different types of power storages as having at least one different energy storage feature or operating feature).
Park, SATO, and Trifonov are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy management system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy control system for controlling energy storage system, as taught by Park, and SATO, and incorporating ESS located at ESS sites, and different feature of ESS, as taught by Trifonov.
One of ordinary skill in the art would have been motivated to improve storing of power in power storages so that even with different requirements energy is being stored, as suggested by Trifonov (Paragraph [0034] “Each of the power storage types may have different power requirements to allow the power storage types to store energy. Such power requirements may comprise desired frequencies, voltages, currents, amplitudes, or any combination thereof”).

Regarding claim 13, Park, SATO, and Trifonov teaches all of the features with respect to claim 3 as outlined above.
Park further teaches wherein the ESDC comprises a plurality of battery-based ESS (BESS) each including a plurality of battery packs (Paragraph [0024] “The energy storage device may include at least two types of batteries or at least two rows of parallel structure batteries”), wherein the respective BESS have at least one of different capacities, different chemistries, different charge rates, different manufacturers, different number of cycles, different safe operating conditions, and different physical locations (Paragraph [0025], and Paragraph [0057] “the two types of batteries may include a long cycle type battery 220 having a longer discharge cycle than the short cycle type battery 230 and a short cycle type battery 230 having a shorter discharge cycle than the long cycle type battery 220”, wherein the two types of batteries include one with longer discharge cycle, and one with shorter discharge cycle, which the examiner interpreted as having at least different charge rates).

Claims 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  KR 20190112441A (hereinafter "Park"), in view of SATO et al. USPGPUB 2017/0324246 (hereinafter “SATO”) as applied to claims 1-2, 5-6, 8, 10-11, 14-15, and 17, further in view of BEASTON USPGPUB 2017/0126032 (hereinafter “BEASTON”).
Regarding claim 7, Park, and SATO teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach wherein the ESS adapter utilizes a communication protocol used by the ESS.
However, BEASTON teaches wherein the ESS adapter utilizes a communication protocol used by the ESS (Paragraph [0058] “ system controller 512 is also connected to communication network 522 by TCP/IP connection 517”, wherein TCP/IP connection is interpreted to be a communication protocol, and Paragraph [0059] “System controller 512 can monitor and report the operation of BESS 502 to EMS 526 or any other device connected to communication network 522 and configured to communicate with BESS 502”, which shows protocol is used by BESS, which is the ESS, and ESS adapter is controller 512).
Park, SATO, and BEASTON are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy management system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy control system for controlling energy storage system, as taught by Park, and SATO, and incorporating the communication protocol, as taught by BEASTON.
One of ordinary skill in the art would have been motivated to improve analyzing monitoring, and controlling operation of BESS by a human operator, as suggested by BEASTON (Paragraph [0056] “An human operator and/or a computerized system at EMS 526 can analyze and monitor the output of the monitoring devices connected to communication network 522, and remotely control the operation of BESS 502”).

Regarding claim 16, Park, and SATO teaches all of the features with respect to claim 10 as outlined above.
The combination does not explicitly teach wherein the ESS adapter utilizes a communication protocol used by the ESS.
However, BEASTON teaches wherein the ESS adapter utilizes a communication protocol used by the ESS (Paragraph [0058] “ system controller 512 is also connected to communication network 522 by TCP/IP connection 517”, wherein TCP/IP connection is interpreted to be a communication protocol, and Paragraph [0059] “System controller 512 can monitor and report the operation of BESS 502 to EMS 526 or any other device connected to communication network 522 and configured to communicate with BESS 502”, which shows protocol is used by BESS, which is the ESS, and ESS adapter is controller 512).
Park, SATO, and BEASTON are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy management system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy control system for controlling energy storage system, as taught by Park, and SATO, and incorporating the communication protocol, as taught by BEASTON.
One of ordinary skill in the art would have been motivated to improve analyzing monitoring, and controlling operation of BESS by a human operator, as suggested by BEASTON (Paragraph [0056] “An human operator and/or a computerized system at EMS 526 can analyze and monitor the output of the monitoring devices connected to communication network 522, and remotely control the operation of BESS 502”).

Claims 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  KR 20190112441A (hereinafter "Park"), in view of SATO et al. USPGPUB 2017/0324246 (hereinafter “SATO”) as applied to claims 1-2, 5-6, 8, 10-11, 14-15, and 17,  further in view of HEPTONSTALL et al. GB 2505415 A (hereinafter “HEPTONSTALL”).
Regarding claim 9, Park, and SATO teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach wherein the ESDC comprises the energy storage combination, and wherein the energy storage combination comprises a pumped hydroelectric energy storage (PHES) system comprising an upper reservoir and a lower reservoir, at least one pump for moving water from the lower reservoir to the upper reservoir, and a turbine between the upper reservoir and the lower reservoir coupled to generate electricity from the water when released from the upper reservoir to the lower reservoir.
However, HEPTONSTALL teaches wherein the ESDC comprises the energy storage combination, and wherein the energy storage combination comprises a pumped hydroelectric energy storage (PHES) system comprising an upper reservoir ([Abstract] “A hydroelectric pumped storage system”) and a lower reservoir ([Abstract] “a lower reservoir 2”), at least one pump for moving water from the lower reservoir to the upper reservoir ([Abstract] “The system uses the turbine 8 to pump water to the upper reservoir 1 when the water in the lower reservoir 2 is held above the low tide level by the damming means 14”, wherein turbine is used to pump water from lower reservoir to upper reservoir), and a turbine between the upper reservoir and the lower reservoir coupled to generate electricity from the water when released from the upper reservoir to the lower reservoir (Page 10, Line 21-23 “To generate electricity water from the stored water, water in the upper reservoir 1 is allowed to flow down pipe 4 (direction of arrow B) to drive turbine 8 which in turn causes generator 10 to generate electricity”).
Park, SATO, and HEPTONSTALL are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy management system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy control system for controlling energy storage system, as taught by Park, and SATO, and incorporating a pumped hydroelectric energy storage (PHES) as taught by HEPTONSTALL.
One of ordinary skill in the art would have been motivated to improve Page 2, Line 8-11 “smooth[ing] the discrepancy between demand and supply with respect to daily peak demand. If sufficient capacity were built it could also contribute to smoothing the fluctuations of supply from uncertain renewable sources such as wind power” and Page 1, Line 30-32 “a pumped storage system can be used as a convenient way of storing surplus electrical energy that can be regenerated at very short notice when required”, as suggested by HEPTONSTALL.

Regarding claim 18, Park, and SATO teaches all of the features with respect to claim 10 as outlined above.
The combination does not explicitly teach wherein the ESDC comprises the energy storage combination, and wherein the energy storage combination comprises a pumped hydroelectric energy storage (PHES) system comprising an upper reservoir and a lower reservoir, at least one pump for moving water from the lower reservoir to the upper reservoir, and a turbine between the upper reservoir and the lower reservoir coupled to generate electricity from the water when released from the upper reservoir to the lower reservoir.
However, HEPTONSTALL teaches wherein the ESDC comprises the energy storage combination, and wherein the energy storage combination comprises a pumped hydroelectric energy storage (PHES) system ([Abstract] “A hydroelectric pumped storage system”) comprising an upper reservoir ([Abstract] “an upper reservoir 1”) and a lower reservoir ([Abstract] “a lower reservoir 2”), at least one pump for moving water from the lower reservoir to the upper reservoir ([Abstract] “The system uses the turbine 8 to pump water to the upper reservoir 1 when the water in the lower reservoir 2 is held above the low tide level by the damming means 14”, wherein turbine is used to pump water from lower reservoir to upper reservoir), and a turbine between the upper reservoir and the lower reservoir coupled to generate electricity from the water when released from the upper reservoir to the lower reservoir (Page 10, Line 21-23 “To generate electricity water from the stored water, water in the upper reservoir 1 is allowed to flow down pipe 4 (direction of arrow B) to drive turbine 8 which in turn causes generator 10 to generate electricity”).
Park, SATO, and HEPTONSTALL are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy management system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy control system for controlling energy storage system, as taught by Park, and SATO, and incorporating a pumped hydroelectric energy storage (PHES) as taught by HEPTONSTALL.
One of ordinary skill in the art would have been motivated to improve Page 2, Line 8-11 “smooth[ing] the discrepancy between demand and supply with respect to daily peak demand. If sufficient capacity were built it could also contribute to smoothing the fluctuations of supply from uncertain renewable sources such as wind power” and Page 1, Line 30-32 “a pumped storage system can be used as a convenient way of storing surplus electrical energy that can be regenerated at very short notice when required”, as suggested by HEPTONSTALL.

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
SEO et al. [KR 2019-0120593A] teaches a device for controlling a multi-energy storage system (ESS) including a plurality of ESSs.
YOON et al. [USPGPUB 2017/0237259] teaches a method for managing power of an energy storage system (ESS) connected to renewable energy, which includes charge/discharge schedule.
FRIDRICH et al. [USPGPUB 2019/0331084] teaches a pumped-storage hydroelectric system is configured to store energy by pumping a liquid to an upper reservoir, and to enable recovery of the stored energy by enabling the liquid to flow from the upper reservoir to a lower reservoir.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./           Examiner, Art Unit 2119  

/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119